Title: From John Adams to Benjamin Waterhouse, 31 March 1813
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy March 31st. 1813

“The History” is of no value, except on account of its date. It was written and printed in Edes and Gills Boston Gazette, in the Interval between the first Congress in 1774 and the Second Congress in 1775 under the Signature of Novanglus. In this View it is a Document; an historical Memoir. To me personally, it is of Some importance as it is a record of the Principles on which I engaged in the Controversy with Great Britain and in the Revolutionary War, which have cost me So dear.
Who would have thought that an Higginson Family in 1813 would have as much Influence in America in 1813 as an Hutchinson Family had in 1773 and 1774 and upon the Same Principles and by the Same means? The Rise of Bonaparte and his Power is not a more unexpected, or astonishing  Phænomenon. The Higginsons have now more Power in Boston and in New England by one third than The Hutchinsons had then. This Accession of Strength has been obtained by a profligate System of Funds and Banks and by an immense Credit from Great Britain, by an Accession of an Host of Scotch and English and by a more deadly Sett against the Virtue, the Liberty and Independence of this Country by the Scottish Cabinet, and by the mad Conduct of France for the last five or Six and twenty years.
The Independent Whigg boasts of the Freedom of the Press! But where is it? Neither the Chronicle not the Patriot have the Courage or the Skill of the Boston Gazette and Massachusetts Spy in 1770. 1. 2. 3. 4. And these when left to themselves were as foolish as need be. Accessible to every Silly Boy and often inaccessible to the wisest Men.
Talk not to me of my Son for Governor or any Thing else. He is gone; as his Father did before him on a Romantic Expedition to Moscow to his own Ruin and the Ruin of his Children. I pray God he  return this Summer, whatever may become of  nothing but Gull Traps.
I congratulate you, most Sincerely, on your Sons Merit and Glory.
Please to enclose “The History” to me by the Mail.
Mr Jeffersons Compliment is ingenious and flattering: but you would find Rivals and Envy and Opposition and Mortification to the Southward as well as the North ward
John Adams